DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office action is in response to the reply filed on September 28, 2022. Claims 1-20 are pending. Claims 1-8 are under consideration in the instant Office action. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 
Election/Restriction
Applicant’s election with traverse of Group I (claims 1-8) in the reply filed on September 28, 2022 is acknowledged. Additionally, Applicant’s election of silica nanoparticles; insulin and crosslinked acrylic polymer as the respective species in the reply filed on September 28, 2022 is also acknowledged. The traversal is on the ground that there would be no undue burden for the Examiner to search and examine all three groups together, given that a search for the dosage form would likely produce the same results as a search for the method for trans-epithelial drug delivery and for the method for treating diabetes. The above assertions are not found persuasive because the inventions belong to different CPC categorizations and a search for example in the nonpatent literature of the composition would not result in the method.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 28, 2020 and July 21, 2021 are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Signed copies are attached herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 reciting a dosage form comprising negatively charged nanoparticles, such as silica nanoparticles…, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3 reciting ….a glucagon-like peptide-1 receptor agonist, such as…, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The dependent claims are added in the rejection for depending from an indefinite base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Won (EP 3173074) and Li et al. (Materials Science and Engineering C 33 (2013) 3426–3431).
Note: The claims are examined only with respect to the elected species.
Applicant Claims

Applicant claims a dosage form.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Won et al.  teach a composition for delivering a protein comprising: a mesoporous silica nanoparticle containing pores with an average pore diameter ranging from 1 nm to 100 nm; and a functional group which binds to an inner or outer surface of the pore of the mesoporous silica nanoparticle and gives a surface negative charge or positive charge, or a ligand which binds to an inner or outer surface of the pore of the mesoporous silica nanoparticle and specifically binds to the protein (see claim 1). In one embodiment of the present invention, the size of the mesoporous silica nanoparticle may range from about 0.1 µm to about 100 µm in average, but it may not be limited thereto (see paragraph 0084).  For example, the bioactive material may include insulin or insulin analog. The bioactive material is selected from the group consisting of an insulin sensitizer, an insulin secretagogue, a GLP-1 analog, GLP-2, GLP-2 analog, an inhibitor of dipeptidyl peptidase 4 (DPP-4 inhibitor), exenatide, liraglutide, albiglutide, or taspoglutide, alpha-glucosidase inhibitors, amylin analog, sodium-glucose co-transporter type 2 (SGLT2) inhibitors, benfluorex, and tolrestat. In a further embodiment, the insulin-containing nanoparticle comprises a trace amount of zinc or calcium, or is treated with an enteric coating. In one embodiment, the bioactive material is selected from the group consisting of, but not limited to, a non-insulin exenatide, a non-insulin pramlintide, insulin, insulin analog, or combinations thereof (paragraph 0023). In one embodiment of the present invention, the composition comprises a pharmaceutically accepted carrier. The pharmaceutically accepted carrier comprised in the composition of the present invention is one conventionally used for formulating a composition, which includes, but not limited to, lactose, dextrose, sucrose, sorbitol, mannitol, starches, gum acacia, calcium phosphate, alginates, gelatin, calcium silicate, crystallite cellulose, polyvinylpyrrolidone, cellulose, water, syrup, methyl cellulose, methyl and propyl-hydroxy benzoate, talc, magnesium stearate and mineral oil, etc. The pharmaceutical composition of the present invention may further comprise, but not limited to, a lubricant, a humectant, a sweetening agent, a flavoring agent, an emulsifier, a suspension agent, a preservative, etc., in addition to the above components. Suitable pharmaceutically accepted carrier and formulation are described in detail in [Remington's Pharmaceutical Sciences, 19th ed., 1995] (paragraph 0039). For example, the mesoporous silica nanoparticle may have its pores blocked from the outside by a paraffin cap, etc., and the pores may be exposed when the paraffin cap gets melted above the melting temperature of paraffin, but it may not be limited thereto. Alternatively, for example, the mesoporous silica nanoparticle may have polymers bound around the pore so that substances inside the pore such as a drug, etc., are not normally leaked to the outside, but the pore may be exposed when the polymer gets truncated under a stimulus such as an enzyme, but it may not be limited thereto (paragraph 0069). For example, the functional protein or protein drug may be included in the pore of the mesoporous silica nanoparticle, but it may not be limited thereto. By being included in the pore of the mesoporous silica nanoparticle, the protein may be protected from an external protease or internal and external environments around the cells including a serum protein, but it may not be limited thereto. Such protection from an external decomposing enzyme is one of the key factors having clinical significance as a drug delivery system or a functional polymer delivery carrier. In addition, it is advantageous in terms of easy and economical preparation since there is no need to protect a protein from internal and external environments around the cells including the various proteases or the serum protein by chemically modify the protein with the locked nucleic acid (LNA), O-methylation, or phosphorothioate nucleic acid, which is laborious, costly and time wasting (paragraph 0070).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Won et al.  do not specifically teach the insulin containing silica particles are embedded in a biocompatible mucoadhesive. These deficiencies are cured by the teachings of Li et al.
Li et al. teach A novel reduction-responsive drug delivery system was successfully constructed with mesoporous silica nanoparticle (MSN) core as a drug carrier and poly(acrylic acid) (PAA) shell crosslinked by disulfide linkages as a drug release switcher. To keep the pore structure of MSN intact, PAA was covalently attached to the exterior surface of MSN before removing structure-template via radical polymerization. After removing structure-template and loading doxorubicin (DOX), the PAA shell was crosslinked by cystamine dihydrochloride through amidation reaction. The loading content and the entrapment efficiency of DOX could reach up to 40.2% and 80.4%, respectively. Because that the dissociation of disulfide linkage is reduction-responsive, the release behavior of DOX could be controlled by varying the concentration of reductant, and the release rate was 49.4% after 24 h with the existence of 2 mM glutathione (simulated environment of cancer cells), about three times higher than that of without glutathione (corresponding to normal human cells), which was only 16.9%. The in vitro cell assays demonstrated that the disulfide linkages crosslinked MSN–PAA (MSN–PAA-crosslinked) was highly biocompatible and suitable to use as drug carrier, and the DOX loaded MSN–PAA-crosslinked showed remarkable cytotoxicity to HeLa cells (human cancer cells), and relatively lower cytotoxicity to 293 cells (human normal cells). These results imply that the MSN–PAA-crosslinked is a promising platform to construct reduction-responsive controlled drug delivery system for cancer therapy 630
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Won et al. by embedding or incorporating the insulin containing silica particles of Won et al. with a crosslinked acrylic polymer (which the examiner equates a mucoadhesive polymer as evidenced by applicant’s specification paragraph 0066) because Li et al. teach a novel reduction-responsive drug delivery system was successfully constructed with mesoporous silica nanoparticle (MSN) core as a drug carrier and poly(acrylic acid) (PAA) shell crosslinked by disulfide linkages as a drug release switcher. To keep the pore structure of MSN intact, PAA was covalently attached to the exterior surface of MSN before removing structure-template via radical polymerization. After removing structure-template and loading doxorubicin (DOX), the PAA shell was crosslinked by cystamine dihydrochloride through amidation reaction. The loading content and the entrapment efficiency of DOX could reach up to 40.2% and 80.4%, respectively. Because that the dissociation of disulfide linkage is reduction-responsive, the release behavior of DOX could be controlled by varying the concentration of reductant, and the release rate was 49.4% after 24 h with the existence of 2 mM glutathione (simulated environment of cancer cells), about three times higher than that of without glutathione (corresponding to normal human cells), which was only 16.9%. One of ordinary skill in the art would have been motivated to do so because Li et al. teach that the in vitro cell assays demonstrated that the disulfide linkages crosslinked MSN–PAA (MSN–PAA-crosslinked) was highly biocompatible and suitable to use as drug carrier, and the DOX loaded MSN–PAA-crosslinked showed remarkable cytotoxicity to HeLa cells (human cancer cells), and relatively lower cytotoxicity to 293 cells (human normal cells). These results imply that the MSN–PAA-crosslinked is a promising platform to construct reduction-responsive controlled drug delivery system for cancer therapy (see abstract). In the case where the claimed ranges for particle sizes “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is within the purview of the skilled artisan to optimize particle sizes. An ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Won et al. and Li et al.  because both of them teach mesoporous silica based drug delivery systems. With regard to the limitations claim 7 since Won et al. teach a substantially identical or similar silica nanoparticles the zeta potential of the nanoparticles would necessarily be identical or similar as it is an innate property.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGABU KASSA/Primary Examiner, Art Unit 1619